986 F.2d 1415
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ronald Lee SIMMONS, Sr., Plaintiff-Appellant,v.Clarence L. JACKSON, Chairman;  Virginia Parole Board andMembers; Edward W. Murray, Director of Corrections;  P. A.Terrangi, Deputy Warden, C Unit, Greensville CorrectionalCenter;  E. E. Wright, Warden of Greensville CorrectionalCenter, Defendants-Appellees.
No. 92-7248.
United States Court of Appeals,Fourth Circuit.
Submitted:  February 1, 1993Decided:  February 25, 1993

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  John A. MacKenzie, Senior District Judge.  (CA-92-67)
Ronald Lee Simmons, Sr., Appellant Pro Se.
Reneen Evat Hewlett, Office of the Attorney General of Virginia, Richmond, Virginia, for Appellees.
E.D.Va.
AFFIRMED IN PART AND DISMISSED IN PART.
Before HALL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Ronald Lee Simmons appeals from the district court's order denying numerous pre-trial motions in his civil lawsuit.  Our review of the record and the district court's opinion discloses that Simmons's appeal of the denial of injunctive relief is meritless for the reasons stated by the district court.  Simmons v. Jackson, No. CA-92-67 (E.D. Va.  Nov. 10, 1992).  Accordingly we affirm that part of the court's order.


2
Simmons also appeals from the denial of his motions for:  a temporary restraining order, a change of venue, a jury trial, for discovery and interrogatories, and for production of documents.  The appeal regarding these motions is interlocutory.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C.s 1292 (1988);  Fed.  R. Civ. P. 54(b);   Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order dispensing with these motions is neither a final order nor an appealable interlocutory or collateral order.  We therefore dismiss appeal from denial of those motions as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED IN PART AND DISMISSED IN PART